                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                     CIVIL ACTION NO. 3:20-CV-00360-RJC-DSC


                HARRY STEIN,                                    )
                                                                )
                                   Plaintiff,                   )
                                                                )
                v.                                              )                   ORDER
                                                                )
                ELECTROLUX NORTH AMERICA                        )
                INC.,                                           )
                                                                )
                                  Defendant.                    )



                        THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for C. Frederick Manning II]” (document #6) filed July 28, 2020. For the reasons set

               forth therein, the Motion will be granted


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                        SO ORDERED.


Signed: July 28, 2020




                        Case 3:20-cv-00360-RJC-DSC Document 7 Filed 07/28/20 Page 1 of 1
